DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main bag and sub bag are independent of each other and a gas generator is provided in each of the main bag and sub bag (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunisada et al. (US 10,377,337).
Kunisada discloses in figures 1 – 5 and 7 a side airbag device (10) comprising: a main bag (38) which is an airbag deployed between a passenger (P) seated on a seat (32) and a side wall portion (50) of a vehicle, the airbag being configured to expand by gas supply when a vehicle side collision occurs; and a sub bag (24, 54) deployed between a side frame (30) on a vehicle outer side in a seat back of the seat and the passenger, the sub bag being configured to expand by supplying gas and push a waist portion of the passenger forward from backward, prior to deployment of the main bag, when the vehicle side collision occurs (claim 1). The main bag and the sub bag are independent of each other; and a gas generator (42, 58) is provided inside each of the main bag and the sub bag (claim 5). 
Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazanek et al. (US 8,702,123).
Mazanek discloses in figures 1 – 5 a side airbag device (2) comprising: a main bag (16) which is an airbag deployed between a passenger seated on a seat (1) and a side wall portion (3) of a vehicle, the airbag being configured to expand by gas supply when a vehicle side collision occurs; and a sub bag (12) deployed between a side frame (6) on a vehicle outer side in a seat back of the seat and the passenger, the sub bag being configured to expand by supplying gas and push a waist portion of the passenger forward from backward, prior to deployment of the main bag, when the vehicle side collision occurs (claims 1, 6). a support member (5) connected to a seat frame (7) of the seat is provided in a vehicle inner side of the side frame; the sub bag is attached to the side frame and is deployed between the support member and the side frame; and at least one of the sub bag and the side frame and the support . 
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukawatase et al. (US 2014/0151984).
Fukawatase discloses in figures 1 – 3 a side airbag device (16) comprising: a main bag (38) which is an airbag deployed between a passenger (P) seated on a seat (20) and a side wall portion of a vehicle, the airbag being configured to expand by gas supply when a vehicle side collision occurs; and a sub bag (40) deployed between a side frame  on a vehicle outer side in a seat back of the seat and the passenger, the sub bag being configured to expand by supplying gas and push a waist portion of the passenger forward from backward, prior to deployment of the main bag, when the vehicle side collision occurs (claim 1). The main bag and the sub bag are communicated through a communication hole (48); and a gas generator (34) is provided inside the sub bag (claim 4).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618